     Case 1:20-cv-01279-NONE-EPG Document 11 Filed 09/11/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HEIDI KELLERHALS,                                 No. 1:20-CV-01279-NONE-EPG
12                         Plaintiff,                    SCREENING ORDER
13             v.                                        ORDER FINDING SERVICE OF
                                                         COMPLAINT APPROPRIATE AND
14    MAIRA RUELAS, et al.,                              FORWARDING SERVICE DOCUMENTS TO
                                                         PLAINTIFF
15                         Defendants.
                                                         (ECF No. 1)
16

17            On August 8, 2020, Plaintiff Heidi Kellerhals (“Plaintiff”), proceeding in forma pauperis,
18   filed the complaint commencing this action under 42 U.S.C. § 1983. The Court has screened
19   Plaintiffs’ complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) and finds that the complaint
20   sufficiently states cognizable claims against Defendants Ruelas, Gonzalez and Tulare County
21   under 42 U.S.C. § 1983 to proceed past the screening stage. The Court also finds the complaint
22   appropriate for service of process.
23            Accordingly, it is HEREBY ORDERED that:
24         1) Service is appropriate for the following defendants:
25                    a. Maira Ruelas
26                    b. Brennan Gonzalez
27                    c. Tulare County

28   ///
                                                        1
     Case 1:20-cv-01279-NONE-EPG Document 11 Filed 09/11/20 Page 2 of 2

 1      2) The Clerk of Court shall SEND Plaintiffs three (3) USM-285 forms; three (3) summons; a

 2        Notice of Submission of Documents form; an instruction sheet; and one (1) copy of the

 3        complaint filed on September 6, 2020 (ECF No. 1).

 4      3) Within thirty (30) days from the date of service of this order, Plaintiff shall complete the

 5        attached Notice of Submission of Documents and submit the completed Notice to the Court

 6        with the following documents:

 7         a. A completed summons for each Defendant;

 8         b. A completed USM-285 form for each Defendant; and

 9         c. Four (4) copies of the complaint filed on September 6, 2020 (ECF No. 1).

10      4) Plaintiff need not attempt service on Defendants and need not request waiver of service.

11        Upon receipt of the above-described documents, the Court will direct the United States

12        Marshals Service to serve Defendants pursuant to Federal Rule of Civil Procedure 4 without

13        payment of costs.

14      5) Alternatively, Plaintiff may serve any or all Defendants herself. If Plaintiff chooses this

15        option, Plaintiff shall notify the Court within thirty (30) days that she will be serving any or

16        all Defendants with the assistance of her counsel.

17
     IT IS SO ORDERED.
18

19      Dated:    September 10, 2020                           /s/
20                                                     UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25

26
27

28

                                                       2
